Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 1 of 19




              EXHIBIT 17
   Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 2 of 19




              IN THE HIGH COURT OF DELHI AT NEW DELHI
               (ORDINARY ORIGINAL CIVIL JURIDICTIONO
                           I.A. NO.    OF 2021
                                    IN
                        C.S.(08) NO. 223 OF 2020
lN THE MATTER OF:
Daniel Snyder Through his SPA Holder                      ... AppIicant/Plaintiff
                                      Versus
Eleven Internet Services LLP & Ors.            .....Defendants/Non-Applicants
                                                    L bort - I!,61 J)..IQ.l
                                      INDEX
                                                                    lt'
                                                    }Jr> 0'1- 0 Ol.,,_.~,
 S.NO.                  PARTICULARS                      PAGES            C.FEE
   1.    Urgent Application
                                                          i
   2.    Notice of Motion
                                                          2-
   3.    Application under Order VII Rule 14 CPC read
         with Sec. 151 CPC on behalf of the Plaintiff    3-Jo
         along with supporting affidavit.
   4.    DOCUMENT-1
         A copy of the order dated 17.12.2020 passed
         by the Hon'ble United States District Court,    It- 13
         District of Maryland
   5.    DOCUMENT-2 : -- -- '
         A copy of the extracts of text messages dated
                      13.09.2020,                 and
                                                          )~
         03.07.2020,                  14.09.2020
         16.11.2020                                                               .
   6.    DOCUMENT-3
         A copy of the extracts of emails dated
                                                         ,~   _,,
         16.07.2020
          ~


                        ~ THROUGH:                       ~~
                   ()       -



                                                    ~
                                 (SIMRANJEET SINGH & RHEA DUBE)
                                                  [ATHENA LEGAL]
                                             37, Link Road, First Floor,
                                                       Lajpat Nagar-111,
Place: New Delhi                                  New Delhi - 110024
Date:o(~/0212021                                      # 9205 109664
                                              rhea.dube@athenalegal.in
  Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 3 of 19
                                                  ~10
                                     NCT Of OELHI COURT FEE
                                         DLCT1600672L201 8~
                                             I 6·0EC·2020



                          11111111111111111111111111111111~111111111m1111111111                      1
         IN THE IDGH COURT OF DELHI AT NEW DELID
          (ORDINARY ORIGINAL CIVIL JURISDICTION)
                   C.S. (OS) No. 223 OF 2020


IN THE MATTER OF:

Daniel Snyder Through his SPA Holder                                              ...... Applicant/Plaintiff
                                              Versus
Eleven Internet Services LLP & Ors.                                    .....Defendants/Non-Applicants

                        URGENT APPLICATION

The Registrar General,
High Court of Delhi at New Delhi,
Sher Shah Suri Road,
New Delhi-110 001
Sir,


Kindly treat the accompanying application as urgent in accordance with the
Delhi High Court Rules and Orders. The grounds of urgency are as under:
   "Urgent directions are being sought from this Hon'ble Court on account of
   the admissions on the part of the Defendants in the instant suit."


                                       THROUGH:

                                                                                   ~~
                                           SIMRANJEET SINGH, RHEA DUBE
                                                           ATHENA LEGAL
                                                    37, Link Road, First Floor,
                                                             Lajpat Nagar-ID,
Place: New Delhi                                          New Delhi - 110024
Date: 21.02.2021                                              9893955119
                                                     rhea.dube@athenalegal.in
  Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 4 of 19




         IN THE IDGH COURT OF DELHI AT NEW DELHI
          (ORDINARY ORIGINAL CIVIL JURISDICTION)
                   C.S. (OS) No. 223 OF 2020
                                                                         '
IN THE MATTER OF:
Daniel Snyder Through his SPA Holder                      ...... Applicant/Plaintiff
                                      Versus
Eleven Internet Services LLP & Ors.              ..... Defendants/Non-Applicants

                            NOTICE OF MOTION


Sir,
Please take note that the Plaintiffs have filed the present suit which is likely to
be listed on or before     .02.2021



                                  THROUGH:



                                                            ~
                                    SIMRANJEET SINGH, RHEA DUBE
                                                     ATHENA LEGAL
                                             37,, Link Road, First Floor,
                                                       Lajpat Nagar-ill,
Place: New Delhi                                  New Delhi - 110024
Date: 21../02/202 1                                            9205109664
                                                    rhea.dube@athenalegal.in

To: No notice of caveat or otherwise received from any Defendants
1.   Counsel for Defendant No. 1
2.   Counsel for Defendant No. 2
3.   Counsel for Defendant No. 3
4.   Counsel for Defendant No. 4
5.   Counsel for Defendant No. 5
6.   Counsel for Defendant No. 6
 Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 5 of 19




                                                                       I
         IN THE IDGH COURT OF DELID AT NEW DELID
          (ORDINARY ORIGINAL CIVIL .ruRISDICTION)
                   C.S. (OS) No. 223 OF 2020


IN THE MATTER OF:

Daniel Snyder Through his SPA Holder                    ...... Applicant/Plaintiff
                                    Versus
Eleven Internet Services LLP & Ors.            .....Defendants/Non-Applicants


APPLICATION SEEKING TO PLACE ON RECORD ADDITIONAL
DOCUMENTS ON RECORD UNDER ORDER VII RULE 14 READ
WITH SECTION 151 OF THE CODE OF CIVIL PROCEDURE. 1908

   1. The Applicant/Plaintiff is filing the present application under Order VII

      Rule 14 along with Section 151 of the Code of Civil Procedure, 1908

      seeking to place on record certain additional documents in the instant suit

      bearing CS(OS) No. 223 of 2020, wherein the Plaintiff has sought for

      Permanent and Mandatory · injunction, Prohibitory injunction and

      damages to the tune of Rs. 75 Crores on account of the illegal, ma/a-fide,

      malicious and vindictive acts of the Defendants and especially the acts of

      Defendant No. 1 in defaming the Plaintiff by way of publishing

      defamatory, derogatory and libelous posts on its news website reliant

      upon false and/or wrong and/or manipulated and/or misleading
Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 6 of 19




    facts/documents/ information       further allowing the uploading/sharing/

    dissemination of the impugned posts by the Defendants thereby causing

    defamation and massive loss of reputation to the Plaintiff. The contents

    of the Plaint be read as part and parcel to the instant application and the

    same are not being repeated herein for the sake of brevity of this Hon 'ble

   Court.



 2. That the Defendants had filed their Written Statements on 25th October

   and 29th October, albeit the same were returned tmder objections, and that

    this Hon'ble Court vide order dated 02.11.2020 was pleased to direct the

    Defendants to cure the said objections raised by the Ld. Registry of this

   Hon'ble Court and accordingly listed the instant suit on 18.01.2021

   where after the suit was relisted for 04.03.2021. However, pursuant to the

   same the Defendants have neither filed their Written Statements nor

   served a copy upon the Plaintiff.



3. That the Defendants have themselves averred time and again that the

   impugned articles were mere collation and reproduction of other such

   articles on the internet and that no fact-checking and/or verification was

   carried out by the said Defendants before proceeding to upload the said
Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 7 of 19




    impugned defamatory articles on the internet thus causing loss of

    reputation to the Plaintiff, thus further admitting to the fact that the said

    impugned articles have defamed the Plaintiff across the globe in the eyes

    of the public.



 4. That post the filing of the present suit, the Plaintiff has also initiated

    discovery proceedings before the United States District Court, District of

    Maryland against non-party Moag & Co., with the sole purpose to bring

    on record from Moag & Co. any material available in the United States

    which may have a bearing on the present Suit pending adjudication

    before this Hon'ble Court. Further the said process is an on-going action

    and in view of the same certain new documents have been discovered

    therein which are material and essential to the adjudication of the

    disputes arising out of the present suit. That from the said documents it is

    amply clear that Plaintiff has been the subject of substantial negative

   publicity as the subject articles in the instant suit have been published by

   the Defendants with improper motives and the documents are therefore

   necessary to be placed on record before this Hon'ble Court. A copy of the

   order dated 17.12.2020 passed by the Hon'ble United States District
..   Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 8 of 19




         Court, District of Maryland 1s annexed herewith and marked as

         DOCUMENT pl.
                                                                               '
      5. That the new documents which have come into the possession of the

         plaintiff in lieu of the aforesaid discovery proceedings are text messages

         and emails, which both show Mr. John Moag, who is the investment

         banker to the 3 minority owners of the Washington Football Team

         (hereinafter "Team"), who collectively own 40%, with the Plaintiff and

         his family owning 60%, having advance knowledge of negative publicity

        coming out about the Plaintiff and the Team. It is pertinent to mention

        that negative publicity created by the Defendants is the subject of the

        present suit. That in the discovery proceedings mentioned hereinabove, it

        was also uncovered that Mr. Moag's phone records show that he spoke

        with the attorney for Jeff Bezos, the CEO of Amazon and owner of the

        Washington Post.      Mr. Moag's phone records also show that he
                                    •
        exchanged 87 telephone calls, spanning well over 1,320 minutes (i.e.,

        over 22 hours), with one Mr. Bruce Allen, the former President and

        General Manager of the Washington Football Team at a time when Mr.

        Allen was no longer employed by the Team. These calls took place from

        January to mid-November 2020, with all but one of such calls taking

        place from April to mid-November 2020. Further the text messages and




                                                                       ,   .
Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 9 of 19




    emails between Mr. Moag and Mr. Allen received to date further go on to

   prove that the same focused on negative publicity directed at the Plaintiff.

   Thus, it is clear that Plaintiff has been the subject of substantial false

    negative publicity, and the Defendants have yet to provide details of all

    individuals they have worked with, which have been ordered to be

   provided to the Plaintiff herein vide the order of this Hon'ble Court dated

   21.08.2020 and in view of the non-compliance of the same the Plaintiff

   had preferred an application under Order XXXIX Rule 2A being IA No.

    12302 of2020 which was listed before this Hon'ble Court on 18.12.2020.

   In light of the aforementioned the Plaintiff is rightly entitled to the

   necessary reliefs as prayed for before this Hon'ble Court.

   A copy of the extracts of text messages dated 03.07.2020, 13.09.2020,

   14.09.2020 and 16.11.2020 are annexed herewith and marked as

   DOCUMENT -2. A copy of the extracts of emails dated 16.07.2020 are

   annexed herewith and marked as DOCUMENT -3.


6. That therefore it is prayed that this Hon'ble Court may kindly take on

   record the documents annexed herewith for the effective adjudication of

   the dispute at hand. It is submitted that the documents annexed herewith
 Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 10 of 19




                                                                         8
      and which are sought to be placed on record are authentic copies of the

      original documents.

   7. That the present application has been preferred bona fide and in the

      interests of justice.

                                   PRAYER

In view of the facts and circumstances as have been elucidated herein above, it

is most humbly prayed that this Hon'ble Court may graciously be pleased to:

      L      Allow the present application and take on record additional

             documents annexed with the Application as Joa.nYJ~nt.i 2 and , _,J

             respectiveIy;

     11.    Pass any such other further orders as this Hon'ble Court may deem

            fit and proper in the interests ofjustice.

AND FOR THIS ACT OF KINDNESS, THE APPLICANT AS IS DUTY
BOUNDSHALLEVERPRAY


                                                                        Plai tiff
                                                         Through its SPA Holder
                                  THROUGH:
                                                             µr~
                                        SIMRANJEET SINGH, RHEA DUBE
                                                        ATHENA LEGAL
                                                 37, Link Road, First Floor,
                                                          Lajpat Nagar-III,
Place: New Delhi                                       New Delhi- 110024
Date: 21/02/2021                                             9893955119
                                                  rhea.dube@athenalegal.in




                                                                                    ·.
 Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 11 of 19



                                                                                            ,
         IN THE IDGH COURT OF DELHI AT NEW DELHI
          (ORDINARY ORIGINAL CML JURISDICTION)
                   I.A. No.           OF 2021
                               IN
                    C.S. {OS) No. 223 OF 2020

IN THE MATTER OF:

Daniel Snyder Through his SPA Holder                                     ...... Applicant/Plaintiff
                                               Versus
Eleven Internet Services LLP & Ors.                              ..... Defendants/Non-Applicants
                                      AFFIDAVIT

I, Col. (Retd.) Bhushan Lal, aged about 54 years, S/o Sh. B.D. Sapra, Special
Power of Attorney Holder of the Plaintiff having my office at 105A,
Indraprakash Building, 21 Barakhamba Road, New Delhi - 11001, duly
authorized vide SPA dated 05.08.2020 executed in the United States of America,
the deponent abovenamed, do hereby solemnly affirm and declare as under:

   l . I am the SPA Holder of the Plaintiff duly authorized vide SPA dated
      05.08.2020, executed in the United States of America, in the above
      suit and as such am competent to swear this affidavit.

  2. I have read and understood the accompanying application under
      Order VII Rule 14 read with Sec. 151 of the Code of Civil Procedure,
      1908 and state and verify that the averments made in the same are
     based on the records of the Plaintiff and based on legal advice
      received from the Plaintiff and are believed by me to be true and the
      averments made in the last non-numerated paragraph are in the nature
                                                    ..
      of humble prayers ~{amtiff ~efore this Hon'ble Court.
                        /~0                   /:( )~'\
                              Debajyoti 8ehuria
                    (   *\       Advocate
                                  RPf: il. l\lO. 1971
                    '· ....,.... Pen~,... : 24/02/2020    <t'.
                     \~o to 2410212025                   Q:
                        ~/
                  Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 12 of 19




                                                                                                                                     to
                   3. That the documents filed herewith are copies of their respective
                       originals.


                   ~\V,,       v,"' "\


                  ~~Rlfi~7ION:
      \~~ ~~w.li"~ Lal, verify that the averments made in Paragraphs 1-3 of my
  .'-.~~           ~
'\ "" ~...~ affidavit are true to my knowledge, that no part of it is false and nothing
 ··-....\.;;.">
                   material has been concealed therefrom.
                   Verified at New Delhi on this _ _ day of February, 2021.



                                              ? 2 FEB 2021                                                          DEPONENT




                                                  ..;E~T/FiED THAT THE DEPC ~·:.E.J... -'                                     t;;           tY. A
                                                  Sh: I Smt. I Km : ........(J_JD.(.(L:e.}::(lj                                     k,f.._, vvv J
                                                  S/o . \r:.v.
                                                          ·1- R
                                                            1
                                                                     ~ ,.r.: YI\_.- ...
                                                               '011;··0··.:_)··Gr·"""<J···                                                   )
                                                  ;·~·· "·····~;··~~::. ..~······:··.~::·:~ ....... n ..;··1Vj~
                                                                                                   (     ...:.,... ~""vl
                                                                                                             ~.:
                                                  h "'     .-:..;1;y;1..,     ,    • •           11              -~:-
                                                                                                                   , .... I
                                                  Q(·, .~ .- J.. •. • .• . •                                     -0· ....
                                                                    C(ll~ ~                                  .:~ .
                                                                                                             •
                                                  Tl1<1t   .r..:-           .. •'' ':.   Ji ll 1... '   'i
                                                  have been read & ~1<l"iain~d to
                                                  ~ im are true & correct t!l his knowledge


                                                                                                                 NOt:;;:-____
                                                  2 2 FEB 2021
              Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 13 of 19
..
                                                                                   })oc..\l flttl'ir-1
                      c ase 1:20-cv-02705-ELH Document 23 Filed 12/17/20 Page 1of 3                              j   !

                                        UNITED STATES DISTRJCT COURT
                                            DISTRICT OF MARYLAND
               CHAMBERS OF                                                                   101 WEST LOMBARD STREET
          A. PAVIDCOPPERTHlTE                                                               BALTIMORE, MARYLAND %1201
     UNITED STATF.S MAGJSTRATE JlJDGE                                                               (410) 962-0946
                                                                                          MDD_ADCChaathm@mdd.u.4COurts.gov
                                                   December 17, 2020

            TO COUNSEL OF RECORD

                     Re: Snyder v. Moag & Co., LLC
                         Civil No. ELH-20-2705

            Dear Counsel:

                   This matter was referred to me post-closing to rule on Petitioners Motion to Compel.
            ECF 6. Initially, I DENIED the motion without prejudice and directed the Petitioner to comply
            with procedures set forth in Local Rule 104.8. ECF 11. Petitioner bas now complied with Local
            Rule 104.8 and the matter is now properly before the Court. ECF 13. I have reviewed the
            pleadings in this matter and no hearing is necessary. Local Rule 105.6. For the reasons set forth
            below, the Motion to Compel is GRANTED.

                    Petitioner filed this action, a Motion for Issuance of Letters Rogatory on September 17,
            2020. ECF 1. Petitioner sought this Court's assistance in the issuance of subpoenas pursuant to
            28 U.S.C. 1782 to aid in discovery regarding Petitioner's litigation pending in the High Court of
            Delhi at New Delhi, India. Id The civil action in India arises from what Petitioner alleges were
            false and defamatory articles accusing Respondent of sexual misconduct. Id This Court granted
            the Motion and entered an Order pennitting the subpoenas to be issued on September 29, 2020.
            ECF 2,3.

                   The subpoenas were served on Respondent on October 19, 2020 and specified a
            production date of November 6, 2020. ECF 13-4. Respondent bad 21 days, until November 9,
            2020 to move to quash or move for a protective order. Id Respondent did neither. Prior to
            November 9, 2020, counsel began a series of calls and emails attempting to resolve matters in
            what appeared to escalate into some ill tempered and often profane conversations. ECF 13.
            Notwithstanding these communications, Respondent did in fact produce 13 pages of documents
            on November 9, 2020. Petitioner has moved to compel additional responses that Petitioner posits
            are within the dominion and control of Respondent and Respondent has allegedly steadfastly
            refused to produce. Id

                    Polarization of counsel and the animosity captured in the pleadings and emails presented
            here are often the unwelcome biproduct of litigation. This case in particular is a breeding ground
            for animosity with high stakes and high-profile parties coupled with difficult litigation in a
            foreign court that is out of reach of the parties to this action. This unsavory back and forth is
            understandable but highly discouraged by this Court, many of whom spent decades as active
            litigators before their appointment to this Court. That all said, none of the interpersonal problems
            with counsel has any bearing on the determinations to be made by this Court. I only note it to
            discourage its continuance.
 Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 14 of 19
                                                                           . .. .·." .

         Case 1:20-cv-02705-ELH Document 23 Filed 12/17/20 Page 2 of 3
Snyder v. Moag & Co., LLC
Civil No. ELH-20-2705
December 17, 2020
Page2

       Instead, this matter is fairly simple. The Court ordered the subpoenas to be served. The
subpoenas were in fact properly served. Respondent failed to timely file a motion to quash or a
motion for a protective order. The parties, sua sponte discussed an appropriate _protective order
and were in basic agreement witil Respondent proposed a new wrinkle that ended the
conversation. There was no protective order sought by Respondent, whether by consent or not
Absent a protective order or motion to quash, Respondent lacks the basis to untimely now
challenge the requested discovery. Fed. R. Civ. P. 26(c).

        District courts have "wide latitude in controlling discovery and [their] rulings will not be
overturned absent a showing of clear abuse of discretion.'' Ardrey v. United Parcel Serv., 798
F.2d 679, 683 (4th Cir.1986); Middleton v. Nissan Motor Co., No. 10--2529, 2012 WL 3612572,
at *2 (D.S.C. Aug. 21, 2012). The latitude given to district courts "extends as well to the manner
in which [they] order the course and scope of discovery." Ardrey v. United Parcel Serv., 798
F.2d 679, 683 (4th Cir. 1996).

        Assuming arguendo that Respondent had properly challenged the subpoena by a motion
to quash or motion for a protective order, Federal Rule of Civil Procedure 26(b)(l) governing the
scope and limits of discovery provides that "[p]arties may obtain discovery regarding any matter,
not privileged, which is relevant to the subject matter involved in the pending action, whether it
relates to the claim or defense of the party seeking discovery or to the claim or defense of any
other party, including the existence, description, nature, custody, condition and location of any
books, documents, or other tangible things and the identity and location of persons having
knowledge of any discoverable matter.'' Fed.R.Civ.P. 26(b)(l). ''Fed. R. Civ. P. 26 requires that
discovery be relevant to any party•s claim or defense, proportional to what is at issue in a case;
and not excessively burdensome or expensive as compared to the likely benefit of obtaining the
discovery being soughf'. Local Rule Discovery Guidelines Appendix A.

         I find that after carefully reviewing the pleadings in this case, the information sought
regarding the production of phone records, text messages and other communications as described
in Petitioner's Proposed Order (ECF 13-8 Under Seal), especially with respect to the named
persons, to be within the scope of discoverable information and within the Order of this Court
(ECF 3). Any determination of admissibility of evidence will be made by the foreign court.

        Respondent also argues that even if discoverable, it has supplied all the information
requested under the subpoenas. Respondent states that it has no further docwnents. Petitioner
argues that Respondent's representations are incorrect. Petitioner alleges that based upon its
review of third-party subpoenas and records received, Respondent is holding back on disclosing
the particularly important documents requested, with emphasis on the communications between
Respondent and the persons named in the Proposed Order. If Respondent is correct, then
Respondent is ORDERED to provide by affidavit under oath, an attestation that the documents
produced are the only documents responsive to Petitioner's subpoenas. If Petitioner is correct,
Respondent is ORDERED to comply with the subpoenas forthwith. Non-disclosure of
discoverable information is governed by Fed. R.Civ. P. 37. Under the circumstances of this cas~
the Court will not hesitate to impose sanctions for failure to comply with this Order for
 Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 15 of 19



         case 1:20-cv-02705-ELH Document 23 Filed 12/17/20 Page 3 of 3
Snyder v. Moag & Co., LLC
Civil No. ELH-20-2705
December 17, 2020
Page3

discovery. Fed. R. Civ. P. 37.

         The Motion to Compel (ECF 13) is GRANTED consistent with this Order. Respondent is
to file responses to the Petitioner's discovery requests as described in the Petitioner's Proposed
Order (ECF 13-8 Under Seal) within 10 days of this Order. The Court will RESERVE ruling on
the motion for attorneys' fees filed by Petitioner and the parties are to provide a joint status
report to the Court I 0 days from the date of this Order.

       Despite the informal nature of this letter, it is an Order of the Court and will be docketed
accordingly.

                                                      Very truly yours,

                                                     c/\;y~
                                                      A. David Copperthite
                                                                                    -
                                                      United States Magistrate Judge
Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 16 of 19



                            CONFIDENTIAL




                      Keep an Erye on the Redskins , it's getting very intere!>l 1ng




                            CONFIDENTIAL                                 MOAG000124
           Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 17 of 19

                                                                                Doc'JME.Nt- 5
                                                   CONFIDENTIAL



From:
Sent:                             Thursday, July 16, 2020 7:14 PM
To:
Cc:
Subject:
                                  ................
                                  John Moag

                                  Re: Washington Redskins owner Dan Snyder faces sex trafficking allegations; Internet
                                  says, 'He was on Epstein's list' I MEAWW


After many years of controversy things are imploding rapidly!




        On Jul 16, 2020, at 6:56 PM, John Moag wrote:

           My incoming is crazy today. Stay tuned for the next shoe to drop.

        Sent from my iPhone



                 On Jul 16, 2020, at 2:40 PM, • •I wrote:

                  When it rains, it pours. Why anyone in their right mind wants to own a sports
                 franchise is beyond me. As John Moag knows many people are lined up to buy.
                 DO'
                 Sent from my iPhone



                        On Jul 16, 2020, at 2:34 PM, • • • • • • wrote :

                         (EXTERNAL]
                        The wires are crackling.

                        Sent from my iPhone

                        Begin forwarded message:


                                From:·····
                                Date: July 16, 2020 at 2:33:53 PM EDT
                               To:
                               Subject: Washington Redskins owner Dan
                               Snyder faces sex trafficking allegations; Internet
                               says, 'He was on Epstein's list' I MEAWW


                               https://meaww.corn/washington-redskins-owner-


                                                   CONFIDENTIAL                                MOAG000136

                                                                             N..LO- 'J)LW-0-
                                                                       TRUE COPY
Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 18 of 19
                                                                   ... ...


                               CO~FIDENTIAL
               dan-snyder-to-step~own-ow1ng-to-sex-trafficki ng-
               allegations-fan-reactions


               Sent from my iPhone




                                CONFIDENTIAL                        MOAG000137

                                                  ~~~
                                             TRUE C OPY
               Case 1:20-cv-02705-ELH Document 61-17 Filed 05/06/21 Page 19 of 19

Rhea Dube                                                                                               11
From:                          Rhea Dube
Sent:                          22 February 202113:10
To:                            'areeb009@gmail.com'; 'akshayamritanshu@gmail.com';
                               'raghavkacker@gmail.com'
Cc:                            Simranjeet Singh
Subject:                       RE: Amended - Daniel Snyder Vs. Eleven Internet Services LLP & Ors. bearing
                               CS(OS) No. 223 of 2020 pending before the Hon'ble High Court of Delhi:
                               Advance Service of application under Order VIl Rule 14 on behalf of the Plaintiff.



To,

      1. Mr. Akshay Amritanshu- Ld. Counsel on behalf of Defendant No. 1 -4
      2. Mr. Areeb Amanullah and Mr. Raghav Kacker- Ld. Counsels on behalf of Defendant Nos. 5-6

With reference to the captioned subject, please find attached updated application under Order VII Rule 14
read with Sec. 151 CPC being filed on behalf of the Plaintiff for your perusal and record. This instant
email is being effected upon you by way of advance service in furtherance of the guidelines as laid down
by the Hon'ble High Court of Delhi. Kindly take notice accordingly.

Regards,
Rhea Dube
Associate


•c1r1•
ATH!NA L 3 CA :.


Athena Legal
Advocates and Solicitors
1st Floor, 3 7 Link Road, Lajpat Nagar - III
New Delhi - 110024
(T): +91 1142004421 I (M): +919893955119 I+ 91 8373913436
Video Conference IP: 182.73.80.116
email : rhea.dube@athenalegal.in
website : www.athenalegal.in

Athena Legal-Law Firm of the Year in Data Compliance and Cyber Security- India Business Law
Journal, May 2020.

Athena Legal - Deal of the Year- Indian Business Law Journal, 2020.

Athena Legal - "The Top 10 most recommended Corporate and Commercial Law Solution
Providers" Insight Success Magazine.

Athena Legal - ICCA Excellence Award for Client Dedication, 2019.

Athena Legal - Recognized by Vantage Asia, India Business Law Journal amongst top 50 rising stars,
2019.

Up & Rising Law Finn of the Year- In recognition of Finesse, Innovation & Accomplishment - Legal Era
2015-16.

                                                      1
